Citation Nr: 9936118	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for neurodermatitis with 
xerosis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1945 to 
February 1947.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, confirmed a 30 percent rating 
for neurodermatitis with xerosis.  In September 1999, the 
Board remanded the veteran's claim so that a Travel Board 
hearing could be scheduled.  However, in a written statement 
dated in October 1999, the veteran advised that he no longer 
wanted a hearing.

REMAND

The veteran's claim of entitlement to an evaluation in excess 
of that currently assigned to his service-connected 
neurodermatitis with xerosis is well grounded.  A claim for a 
higher evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran has asserted that 
the symptoms of his service connected neurodermatitis with 
xerosis are worse than currently evaluated, and he has thus 
stated a well-grounded claim for increased rating.  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claims.  38 C.F.R. § 3.159 (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran's neurodermatitis with xerosis has been rated as 
30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7806 (1999).  This condition is rated as analogous to 
eczema, dependent upon location, extent, and repugnancy or 
otherwise disabling character of manifestations. 

Although the veteran has undergone two skin examinations for 
VA purposes (in March 1996 and in July 1998), the Board notes 
that neither examination report appears to be responsive to 
the rating criteria outlined in DC 7806.  The March 1996 
examination report noted that the veteran reported a long 
history of dry skin, and complained of cracking of the skin 
on the hands, neck, ears, and "all over."  There was 
occasional pruritus and the condition was generally worse in 
the summer.  The examiner also noted that the veteran had 
scale on the web spaces of the fingers and mild xerosis and 
follicular extenuation.  Mild fissures of the hands were also 
noted. 

The July 1998 examination report noted that the veteran had 
complained of pruritic dry skin which was generalized to his 
elbows, knees, trunk, extremities, feet, and hands.  The 
examiner observed red scale on the veteran's hands and feet, 
and mild lichenification on the elbows and knees.  There were 
also a few linear excoriations on the veteran's trunk.  
Otherwise, the examination was without erythematous papules 
or plaques.  A KOH was negative for fungus on the hands. 

Neither examiner commented, however, on the presence of any 
systemic manifestations or nervous manifestations, if any, 
caused by the veteran's neurodermatitis with xerosis.  The 
examiners also did not comment as to whether the veteran's 
neurodermatitis with xerosis was considered exceptionally 
repugnant. 

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code or 
codes.  It is not permitted to discuss factors outside the 
scope of the rating criteria, nor is it permitted to 
speculate on the presence or absence of the criteria on the 
basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Consequently, a new VA dermatological 
examination responsive to the rating criteria is necessary in 
order to dispose of the veteran's claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Although he has been previously examined for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised, however, that failure to report, without 
good cause, for an examination scheduled in connection with a 
claim for an increased rating, shall result in denial of that 
claim.  38 C.F.R. § 3.655 (1999).

The most recent treatment records pertaining to the veteran 
were associated with the claims file in April 1999.  To 
ensure that the veteran's claim will receive a fully informed 
evaluation, clinical data taking into account the condition 
of the veteran's skin since April 1999, must be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1999).  VA has a duty to 
assist the veteran in the development of facts pertaining to 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
skin subsequent to April 1999 which have 
not already been associated with the 
claims file, should be obtained and made 
part of the record.  The RO should 
request all such records from the VA 
Medical Center in Philadelphia, 
Pennsylvania.

2.  The RO should obtain the names and 
addresses of any private medical care 
providers who have treated the veteran 
for his skin condition since April 1999.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file. 

3.  The RO should schedule the veteran 
for a special VA dermatological 
examination. The veteran and his 
representative should be notified of the 
date, time and place of the examination 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for this 
examination, without good cause shown, 
will result in the denial of his claim 
for an increased rating. 

4.  The veteran should thereafter be 
afforded a VA dermatological examination.

a.  The claims folder must be made 
available to the examiner for review 
before the examination.  A copy of 
this Remand decision must be 
provided.  Such tests as the 
examiner deems necessary should be 
performed.

b.  The examiner should specifically 
indicate whether the veteran's 
neurodermatitis with xerosis is 
manifested by ulceration, extensive 
exfoliation, crusting, systemic or 
nervous manifestations, exudation or 
constant itching, or extensive 
lesions.  The severity and/or 
frequency of these manifestations 
should be noted.  The examiner 
should also offer an opinion as to 
whether the veteran's 
neurodermatitis with xerosis is 
markedly disfiguring or 
exceptionally repugnant. 

c.  If there are any co-existing 
skin conditions, the complaints and 
findings referable thereto should be 
dissociated from the service-
connected skin disability.  If it is 
not feasible to do so, the physician 
should indicate the reasons 
therefor.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered and/or all criteria be 
evaluated.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, to include the provisions of 
38 C.F.R. § 3.655, and given the 
opportunity to respond thereto.  If the 
veteran fails to report for his new 
examination, documentation of the date 
and time of the examination and 
documentation that the notice was sent to 
the correct address of record should be 
placed in the claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


